DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 17, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a package-on-package system comprising: a plurality of electrical connectors carried by the second side of the base substrate; a first semiconductor die attached to the first side of the base substrate at the die-attach region;an interconnect array over the perimeter region of the first side of the base substrate and outside of the die-attach region, wherein the interconnect array comprises a plurality of interconnect structures stacked on the first side of the base substrate, wherein each individual interconnect structure includes a stratum of a matrix material and a plurality of interconnect segments arranged in a pattern of the interconnect array; and 
a second semiconductor device package having a second semiconductor die attached to the interposer substrate, in combination with other claimed features, as recited in independent claim 17.  Claims 18-28 are dependent upon independent claim 17, and are therefore allowed. 
Regarding claim 29, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device package comprising: a plurality of electrical connectors at the second side . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817
May 22, 2021